MEMORANDUM OPINION


No. 04-08-00480-CR

IN RE Robert MARTINEZ

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:   July 23, 2008	

PETITION FOR WRIT OF MANDAMUS DENIED
	On July 8, 2008, relator filed an Application for Leave to File Petition for Writ of Mandamus.
No leave is required to file a petition for writ of mandamus; therefore, we deny the motion for leave
to file as moot.  See Tex. R. App. P. 52.1.  
	On July 8, 2008, relator filed a petition for writ of mandamus, asking this court to order the
trial court to rule on his pro se Motion for Speedy Trial and to set his trial date.  Mr. Philip Anthony
Meyer has been appointed to represent relator in the trial court.  We conclude that appointed counsel
for relator is also his counsel for an original proceeding on the issue presented.
	To obtain mandamus relief in a criminal matter, the relator must establish that (1) the act
sought to be compelled is ministerial rather than discretionary in nature and (2) there is no adequate
remedy at law.  Dickens v. Second Court of Appeals, 727 S.W.2d 542, 548 (Tex. Crim. App. 1987). 
Respondent has no ministerial duty to rule on relator's pro se motion because relator is represented
by appointed counsel, and relator is not entitled to hybrid representation.  See Patrick v. State, 906
S.W.2d 481, 498 (Tex. Crim. App. 1995).  Consequently, the respondent did not violate a ministerial
duty by declining to rule on relator's motion.  Therefore, this court has determined that relator is not
entitled to the relief sought, and the petition is denied.  Tex. R. App. P. 52.8(a).  

							PER CURIAM
DO NOT PUBLISH
1.  This proceeding arises out of Cause Nos. 229666 & 229667, styled The State of Texas v. Robert Martinez,
pending in the County Court at Law No. 9, Bexar County, Texas, the Honorable Laura Salinas presiding.